Citation Nr: 0635149	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  02-08 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a skin disorder, to 
include tinea pedis, tinea cruris, and chloracne.  

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for gout of the great 
toes.

5.  Entitlement to service connection for plantar fasciitis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from March 1967 to March 1969.  
He also had national guard service from October 1982 to 
October 1992.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
The veteran testified at a hearing before a Decision Review 
Officer at the RO in April 2003.  In August 2004, the case 
was remanded by the Board for additional development.  The 
case is again before the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran does not have PTSD which can be related to 
his period of service.

2.  The veteran has not been shown to have a skin disorder, 
to include tinea pedis, tinea cruris, or chloracne which can 
be related to his period of service, to include exposure to 
herbicides.

3.  The veteran has not been shown to have hypertension which 
can be related to his period of service, nor was hypertension 
present to a compensable degree within one year of his 
discharge from service.

4.  The veteran has not been shown to have gout of the great 
toes which can be related to his period of service.

5.  The veteran has not been shown to have plantar fasciitis 
which can be related to his period of service.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159, 3.304(f) (2006).

2.  A skin disorder, to include tinea pedis, tinea cruris, 
and chloracne was not incurred in or aggravated by service, 
nor may it be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.307, 3.309(e) (2006).

3.  Hypertension was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
5103(a), 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.159, 3.307, 3.309 (2006).

4.  Gout was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.159 (2006).

5.  Plantar fasciitis was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions in Pelegrini and Mayfield, 
the Board finds that the requirements of the VCAA have been 
satisfied in this matter, as discussed below.

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, this 
was done.

The veteran was sent an initial VCAA notice letter in June 
2001, and the rating action that denied entitlement to 
service connection for the claimed decisions was issued in 
July 2001.  The veteran was also sent VCAA letters in 
September 2003 and August 2004.  As the Federal Circuit Court 
has stated, it is not required "that VCAA notification must 
always be contained in a single communication from the VA."  
Mayfield, supra, 444 F.3d at 1333.

Therefore, the veteran has been afforded notice of what 
evidence and information was needed to substantiate his 
claim.  He was informed of what information and evidence he 
could submit and what evidence and information VA would 
submit in his behalf.  Finally, these various notices told 
the veteran that he could submit any evidence relevant to his 
claims.  In addition, the RO obtained all relevant VA 
treatment records referred to by the veteran; he was also 
afforded a VA examination.  Therefore, the veteran has been 
provided with appropriate notice of the assistance and 
notification requirements of the VCAA and its implementing 
regulation.

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
Likewise, it appears that all obtainable evidence identified 
by the veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.  See also Conway v. Principi, 
353 F.3d 1359, 1374 (2004), holding that the Court of Appeals 
for Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision, since the decision 
herein denies entitlement to compensation.  Any questions as 
to appropriate disability ratings or effective dates to be 
assigned are therefore rendered moot.

II.  Applicable laws and regulations

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303(a) (2006).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Where a veteran has served for 90 days or more during a 
period of war, or during peacetime service after January 1, 
1947, and hypertension becomes manifest to a degree of 10 
percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

According to the applicable regulation, service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with 38 C.F.R. § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) and the claimed 
stressor is related to that prisoner-of-war experience, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 38 
C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption of 
service connection due to herbicide exposure for certain 
listed diseases that become manifest to a compensable degree 
during a claimant's lifetime or within the time limits 
established in law for specific diseases. Service connection 
on a presumptive Agent Orange basis is available for 
chloracne under current law. 38 U.S.C.A. § 1116(a)(2)(H); 38 
C.F.R. § 3.309(e) (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

A.  PTSD

The veteran's DA Form 20, Personnel File, notes that he was a 
light vehicle driver.  He served in Vietnam from March 24, 
1968, to March 1, 1969.  While in Vietnam, he served as a 
heavy truck driver.  

The service medical records from the veteran's March 1967 to 
March 1969 period of service make no mention of any 
psychiatric complaints.  His March 1969 separation 
examination was within normal limits.  The medical records 
from his 10 years of service in the National Guard also do 
not show any treatment for any psychiatric complaints.  His 
Quadrennial examination from February 1990 noted complaints 
of loss of memory; however, there was no psychiatric 
diagnosis.

The veteran submitted a stressor statement in which he said 
that he had witnessed three soldiers killed when their 
barracks were mortared.  

VA treatment records developed from 1989 to 2002 noted his 
statement during a 1989 Agent Orange examination that he had 
dreams of Vietnam, coupled with complaints of depression.  
The examiner noted that he was mildly anxious.  Records from 
1997 note his history of alcohol abuse, and a provisional 
diagnosis of PTSD was made in March 1997.  In July 2002, the 
diagnoses were "rule out" PTSD, rule out dysthymia, and 
alcohol abuse.  He stated that, on one occasion in Vietnam, 
the Viet Cong had entered the compound and killed 12 
Americans.  

In April 2003, the veteran testified at the RO.  He said that 
he had been recently told that he had PTSD.  He stated that 
he had flashbacks of the Viet Cong attacking.  He said that 
he had been a truck driver in Vietnam, transporting 
ammunition, food, bombs, and other supplies.

VA examined the veteran in April 2003.  He recalled that the 
worst incident in service involved a mortar attack on the 
barracks; everyone scrambled out of the barracks, although 
two men that he knew had been killed.  He believed that the 
enemy was shooting at his bunk because they knew that he had 
guard duty the next day.  He described being depressed and 
said that he had recently stopped drinking.  The mental 
status examination noted that he had no thought disorder; no 
delusions or hallucinations; appropriate behavior; adequate 
hygiene; full orientation; intact memory, no ritualistic 
behaviors; normal speech; and a depressed mood with a 
constricted affect.  The Axis I diagnosis was dysthymia.

After a careful review of the evidence, the Board finds that 
entitlement to service connection for PTSD has not been 
established.  The objective evidence of record does not show 
that the veteran was engaged in combat with the enemy.  
"Engaged in combat with the enemy" has been defined as 
requiring that a veteran have personally participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  See 
VAOPGCPREC 12-99 (Oct. 18, 1999).  In the instant case, there 
is no indication that the veteran was engaged in combat with 
the enemy; rather, his military occupation was noncombat in 
nature, namely a heavy truck driver.  There is no indication 
in the record that the veteran received any combat badges.  
Nor is there any objective indication that he ever received 
any combat wounds.  According to West v. Brown, 7 Vet. App. 
70, 76 (1994) where "the veteran did not engage in combat 
with the enemy . . . the veteran's lay testimony, by itself, 
will not be enough to establish the occurrence of the alleged 
stressor."  It must be corroborated by independent evidence 
of record.  In this case, his claimed stressor has not been 
independently corroborated.  

Moreover, there is no confirmed diagnosis of PTSD of record.  
The VA examination conducted in April 2003 did not diagnose 
this condition; rather, the only Axis I diagnosis was 
dysthymia.  Therefore, there is no evidence of record that 
the veteran suffers from PTSD which can be related to his 
period of service.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  

B.  Skin condition, to include tinea pedis, tinea cruris, and 
chloracne

The veteran's medical records from his active period of 
service and his National Guard service do not show any 
complaints of or treatment for any skin complaints.

A July 1990 VA examination revealed no rashes of any kind.  A 
shave biopsy from September 1998 of the left toe showed mild 
non-specific psoriasiform hyperplasia and hyperkeratosis.  In 
1998, he was also noted to have chronic toenail fungus.  In 
July 2001, a maculopapular, non-scaly lesion was present in 
the left parotid region.  

As noted, the veteran testified at a personal hearing at the 
RO in April 2003.  He stated that he first noted a rash after 
service.  He denied any treatment in service.

The veteran was afforded a VA examination in April 2003.  He 
complained that he had long-term memory problems and could 
not recall when his skin condition began.  He believed that 
his foot rash had begun 4 to 5 years before, and that the 
rash in the groin had begun about 2 to 3 years before.  The 
examination found no tinea pedis or tinea cruris, and 
chloracne was also not found.  

After a careful review of the evidence of record, it is found 
that entitlement to service connection for a skin condition 
is not warranted.  While the veteran has been diagnosed with 
tinea pedis and tinea cruris in the past, there is no 
indication that either of these conditions was present in 
service.  Nor is there any objective evidence of record that 
suggests that there is a relationship between these 
conditions and his service.  The veteran did serve in 
Vietnam; therefore, he may be presumed to have been exposed 
to herbicides.  However, there is no indication that he has 
ever been diagnosed with chloracne.  Therefore, the evidence 
of record does not justify service connection for any skin 
condition, to include tinea pedis, tinea cruris and 
chloracne.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for a skin condition, to include tinea pedis, 
tinea cruris and chloracne.

C.  Hypertension

The veteran's medical records from his period of active 
service and from his National Guard service do not show any 
complaints of or diagnosis of hypertension.  Hypertension was 
diagnosed in the mid-1990's.  

After a careful review of the evidence of record, the Board 
finds that service connection for hypertension is not 
established.  There is no objective evidence that this 
condition was present in service; nor is there any indication 
that hypertension was present to a compensable degree within 
one year after his separation from service.  To the contrary, 
hypertension was not diagnosed until, at the earliest, 1996, 
several years after separation from service.  Therefore, 
there is no direct or presumptive basis upon which to award 
service connection.

In conclusion, the preponderance of the evidence is against 
the veteran's claim for service connection for hypertension.

D.  Gout of the great toes

The medical records from the veteran's active period of 
service and from his National Guard service do not show any 
complaints of or treatment for gout of the great toes.  

A July 1990 VA examination showed hallux valgus deformity of 
the right great toe, as well as degenerative joint disease; 
however, there was no diagnosis of gout.  The record 
indicates that gout was diagnosed in the late 1990's.  At his 
hearing in April 2003, the veteran denied being treated for 
gout in the National Guard.

Upon careful review of the evidence of record, it is found 
that service connection for gout has not been established.  
While the veteran has been diagnosed with gout, there is no 
indication in the objective evidence of record that this 
condition was present either during active duty or during his 
National Guard duty.  Nor is there any evidence which 
suggests a link between the currently diagnosed disorder and 
his service.  Therefore, the preponderance of the evidence is 
against the veteran's claim for service connection for gout.

E.  Plantar fasciitis

The medical records from the veteran's active period of 
service and from his National Guard service do not show any 
complaints of or treatment for plantar fasciitis.  

The record contains an April 1992 Workers' Compensation 
claim, made after he had hurt his foot after jumping off a 
truck while working for the city sanitation department.  
Plantar fasciitis was diagnosed.  From 1998, he continued to 
complain of right heel pain.

At his personal hearing in April 2003,the veteran stated that 
his feet had bothered him since about 1991.  He made 
reference to the injury he had sustained when he jumped from 
a sanitation department truck.  He stated that this was when 
they had found heel spurs.  He claimed that he had 
experienced heel pain while in the National Guard, but had 
never complained about it.

During the April 2003 VA examination, the veteran was noted 
to walk without any signs of pain or limping.

After a careful review of the evidence of record, the Board 
finds that service connection for plantar fasciitis is not 
warranted.  While this disorder was diagnosed after service, 
there is no indication that the condition was present in 
service.  Nor is there any objective evidence of record which 
suggests a link between this condition and his periods of 
service.  Therefore, service connection for plantar fasciitis 
is not justified.

In conclusion, it is found that the preponderance of the 
evidence is against the veteran's claim for service 
connection for plantar fasciitis.


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for a skin disorder, to 
include tinea pedis, tinea cruris, and chloracne is denied.  

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for gout of the great toes 
is denied.

Entitlement to service connection for plantar fasciitis is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


